DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 18-27. 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present claims overcome the most current grounds of rejection for the reasons set forth in the decision of the Patent Trial and Appeal Board dated 05 November 2021 which are herein incorporated by reference.
 None of the cited references teach the elements of the claims alone or in combination. The closest prior art is Hirai which teaches preparing lysolecithin by providing a mixture of lecithin and water, adding phospholipase A1 or A1 to the mixture, and allowing an enzymatic reaction to occur so that the phospholipids are converted to lysophospholipids. Hirai, however, fails to teach that the inclusion of ethanol in the lecithin/water mixture as required by the present claims. The Board found no reason to combine the relied upon disclosures to arrive at a method of preparing a lysolecithin composition as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-8 and 16-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791